REASONS FOR ALLOWANCE 
Note: 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Notice of Allowance is in response to the Appeal Brief filed February 7, 2022.
Examiner’s Comment
1.	Applicant’s arguments, see pages 1-4 of the Appeal Brief, filed February 7, 2022, with respect to Claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 

Allowable Claims
2.	Claims 1-13 are allowed over the prior art of record.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is Morgan et al. (US PGPUB 2008/0194454) and Scavone et al. (US PGPUB 2008/0215023).
	Morgan and Scavone, while disclosing a similar absorbent article comprising a cyclodextrin complex which comprises a cyclodextrin and a perfume that includes perfume raw materials selected from an exorbitant list of perfume raw materials having different ClogP and weight average molecular weights, fails to reasonable disclose or suggest, alone or in combination, a perfume wherein specifically 40% or more, by weight of the perfume, of the perfume raw materials has: a cyclodextrin complex stability constant of less than about 3.0, a ClogP of about 2.5 or less, as well as a weight average molecular weight of about 200 Daltons or less. Additionally, while the exorbitant list of viable perfume raw materials in the prior art may include a few perfume raw materials that fit the claimed criteria, there is no rationale in the art for selecting those specific perfume raw materials, and for those specific perfume raw materials to be no less than 40% of the perfume raw materials in the perfume. 
This uniquely claimed perfume, not disclosed or rendered obvious by the prior art, provides absorbent articles with a perfume that is optimized for release from a cyclodextrin and cyclodextrin complexes, resulting in enhanced expression of the perfume during and after use of the absorbent article, as suggested by applicant in page 1, line 29 to page 2, line 8 of applicant’s specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J MENSH/
Primary Examiner, Art Unit 3781